Case 1:18-cv-00224-CFC-CJB Document 214 Filed 03/27/20 Page 1 of 3 PageID #: 14019
                                                         Daniel M. Silver       McCarter & English, LLP
                                                         Partner                Renaissance Centre
                                                         T. 302-984-6331        405 N. King Street, 8th Floor
                                                         F. 302-691-1260        Wilmington, DE 19801-3717
                                                         dsilver@mccarter.com   www.mccarter.com




  March 27, 2020


  VIA E-FILING
  The Honorable Christopher J. Burke
  U.S. District Court for the District of Delaware
  J. Caleb Boggs Federal Building
  844 North King Street
  Unit 28, Room 2325
  Wilmington, DE 19801

       Re:          ViiV Healthcare Company et al. v. Gilead Sciences, Inc.,
                    C.A. No. 18-224-CFC-CJB

  Dear Judge Burke:

         The parties in the above-referenced matter write to request the scheduling of
  a discovery teleconference.

         The following attorneys, including at least one Delaware Counsel and at
  least one Lead Counsel per party, participated in a verbal meet-and-confer (by
  telephone) on March 12, 2020:

          Plaintiffs’ Delaware Counsel: Daniel M. Silver and Alexandra M. Joyce,
          McCarter & English, LLP

          Plaintiffs’ Lead Counsel: Lindsey Miller and Todd L. Krause, Desmarais
          LLP

          Defendant’s Delaware Counsel: Jeremy A. Tigan, Morris, Nichols, Arsht &
          Tunnell LLP

          Defendant’s Lead Counsel: Scott McBride and Matthew Ford, Bartlit Beck
          LLP




  ME1 32953095v.1
Case 1:18-cv-00224-CFC-CJB Document 214 Filed 03/27/20 Page 2 of 3 PageID #: 14020



                                                    The Honorable Christopher J. Burke
                                                                      March 27, 2020
                                                                                Page 2


          The dispute requiring judicial attention is:

       Plaintiffs’ request for leave to serve a supplemental expert report from Dr.
  Timothy Simcoe.1

          Counsel are available at the Court’s convenience.




  1
     Plaintiffs believe that expert discovery issues, including the service of
  supplemental and surreply expert reports, are within the purview and authority of
  Your Honor under Judge Connolly’s August 19, 2019 Oral Order referring the case
  as to “all disputes relating to discovery and the protective order.” Accordingly,
  pursuant to the parties’ stipulation “to file motions for leave to serve supplemental
  and/or surreply report(s) with the accompanying supplemental and/or surreply
  reports(s) or motions to strike or exclude reply report(s) by March 27, 2020,” (D.I.
  205), Plaintiffs have filed their 3-page letter brief outlining the dispute
  contemporaneously with this letter. Plaintiffs are separately filing today a motion
  to strike in accordance with Your Honor’s procedure for motions to strike.
  Gilead disagrees that this is the proper procedure. By Order dated March 18, 2020
  (D.I. 205), Judge Connolly directed that “the parties shall file motions for leave to
  serve supplemental and/or surreply report(s) with the accompanying supplemental
  and/or surreply report(s) or motions to strike or exclude reply report(s) by March
  27, 2020.” There was no reference in Judge Connolly’s Order of a referral of those
  motions to the Magistrate Judge or to following the Magistrate Judge’s discovery
  dispute procedure. Accordingly, Gilead yesterday filed a motion for leave to file
  supplemental and surreply reports and an opening brief (D.I. 212-213) in
  accordance with Judge Connolly’s Order and procedures. Whether that motion will
  be heard by Judge Connolly or by Judge Burke, Gilead believes that it has
  followed the procedure set forth in Judge Connolly’s Order.


  ME1 32953095v.1
Case 1:18-cv-00224-CFC-CJB Document 214 Filed 03/27/20 Page 3 of 3 PageID #: 14021



                                             The Honorable Christopher J. Burke
                                                               March 27, 2020
                                                                         Page 3



  Respectfully submitted,

  /s/ Daniel M. Silver

  Daniel M. Silver (#4758)

  cc: All counsel of record (via CM/ECF)




  ME1 32953095v.1
